UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

JEFFERY SAVAGE (#196217) CIVIL ACTION
VERSUS
JOSEPH LAMARTINIERRE, ETAL. NO.: 18-831-BAJ-RLB

RULING AND ORDER

Before the Court is the Magistrate Judge’s Report and Recommendation
(Doc. 44) pursuant to 28 U.S.C. § 636(b)(1). The Report and Recommendation
addresses Defendants’ Motion to Dismiss Plaintiffs First Amended Complaint
(Doc. 16). Plaintiff, Jeffery Savage, is a pro se plaintiff confined at the Louisiana
State Penitentiary (“LSP”), Angola, Louisiana. The moving Defendants seek
dismissal for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the
Federal Rules of Civil Procedure with respect to Plaintiffs claim against Defendants
in their official capacities. Defendants also seek dismissal under Rule 12(b)(6) for

failure to state a claim upon which relief may be granted.

The Magistrate Judge recommended that Defendants’ Motion to Dismiss
(Doc. 16) be granted in part, dismissing Plaintiffs claims asserted against
Defendants in their official capacities for compensatory damages, with prejudice. The
Magistrate Judge further recommended that in all other regards Defendants’ Motion
to Dismiss (Doc. 16) be denied, and that this matter be referred back to the

Magistrate Judge for further proceedings.
The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. See (Doc. 44). No objection was
filed. Having carefully considered the underlying Complaint, the instant motions, and
related filings, the Court approves the Magistrates Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doe. 44) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss
Plaintiffs First Amended Complaint (Doe. 16) is GRANTED IN PART, to the
extent that Plaintiffs claims against Defendants in their official capacities for

compensatory damages are DISMISSED.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss
Plaintiffs First Amended Complaint (Doc. 16) is DENIED IN PART, as it

relates to all other claims brought by Plaintiff against Defendants.
IT IS FURTHER ORDERED that this matter be referred to the Magistrate

Judge for further proceedings.

Baton Rouge, Louisiana, this 8 hay of October, 2019.

Bas —

JUDGE BRIANA. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
